Preston, J.
As stated, the election was held on November 29, 1915, and soon thereafter, suit was brought in the district court and the case was there decided December 15, 1915. Appeal was taken to this court the nest day and the case advanced and submitted in this court on December 17th. Counsel for both sides have filed memorandum briefs, which scarcely do more than state the points and cite the statutes and the cases. Decision is asked before January 1st and the opinion has been so written; though, because of a difference of opinion among members of the court, it may not be filed until after that date. These matters are mentioned to show that both counsel and the court have been necessarily hurried. Such haste is hardly fair to the court or counsel, and the decision under such circumstances is not always entirely satisfactory.
The provisions of the Supplement to the Code referred to in the question submitted provide for the establishment of municipal courts in cities in this state. When a proper peti*667tion is filed, it is made tbe duty of the mayor to submit the question to a vote of the people. The act further provides that, if the proposition is adopted, the judges of such court and the clerk and the bailiff shall be elected after proper nominations have been 'made; that, upon the election and qualification of the judges and other officers of such court, the police court, mayor’s court, justices of the peace court, and the superior court shall be abolished, and that the office's of the judges of such courts and the justices of the peace, constables and clerk of the superior court shall likewise be abolished; that the salary of each municipal judge shall be $2,500, and that of the élerk and bailiff, $1,200 per annum, and of deputies, such compensation as the council may allow, one half of the salaries of all such officers to be paid by the city, and the other half by the county; each judge may appoint a shorthand reporter, whose compensation shall be $6 a day. It is further provided that the city council shall provide a suitable place for holding said court, and all such other rooms and offices as shall be necessary for the transaction of the business of the court; and all other expenses not provided for in the act are to be apportioned and distributed one half to the city and one half to the county.. There are many other provisions in the act not now material.
It should have been stated before that counsel have filed a stipulation of facts which are not referred to in the petition, but it is agreed that they shall be considered as a part of the petition or record in the case, to which the demurrer may apply.
There are five points relied upon by appellants:
(1) That the statute creating municipal courts is unconstitutional because of its provisions in abolishing justice courts, the claim being that the justice court in Iowa is a court created by the Constitution and may not be abolished by the legislature.
(2) Because at the election voting machines were not used.
*668(3) Because no booths were provided.
(4) Because women were permitted to vote.
(5) Because registration was not had, as required by the statute.
1. Constitutional law peace courts: power to abolish. 1. In Article 11, Section 1, of the Constitution of this state, under the head of “Miscellaneous”, we find the following:
‘ ‘ The jurisdiction of justices of the peace . shall extend to all civil cases (except cases m chancery, and cases where the question of title to real estate' may arise), where the amount in controversy does not exceed one hundred dollars, and by the consent of parties may be extended to any amount not exceeding three hundred dollars.”
It is doubtless true, as contended by appellants, that citizens of the state have the right to invoke the jurisdiction of justices of the peace in the settlement of their controversies within the limits provided; that is, they may do this so long as such courts are in existence. T'he office of justice of the peace was in fact created by the legislature. Article 11, Section 1, before referred to, is nothing more than a limitation upon the power of the legislature, in creating the office of justice of the peace, to fix its jurisdiction as to the amount involved in. controversy. In the absence of further restriction in the Constitution, the legislature has authority to create any court it may desire. In Article 5, Section 1, of the Constitution, entitled “Judicial Department”, it is provided: .
“The judicial power shall be vested in a Supreme Court, district court, and such other courts, inferior to the Supreme Court, as the ' general assembly may, from time to time, establish. ’ ’
Under this, the creation and organization of courts inferior to the Supreme Court, other than the district court, are left to the discretion of the legislature. There is no limitation upon the power of the legislature to create any court *669that it may desire, except the Supreme and district courts mentioned therein. Justices of the peace and their office, not being of constitutional creation, may be established or abolished at the will of the legislature. Crozier v. Lyons, 72 Iowa 401; State ex rel. Thomas v. Gunter, (Ala.) 54 So. 283. We think that only the Supreme Court and district court are created by the Constitution, and other courts not specifically provided for in such constitutional provisions are, and may be, created by the legislature under the phrase, “and such other courts, inferior to the Supreme Court, as the general assembly may, from time to time, establish”.
2. Constitutional law: contruction, etc. reluctance to overthrow act: municipal court act. The municipal court act in question should not be held
unconstitutional unless it is “ clearly, plainly and palpably” so. Burlington, C. R. & N. R. Co. v. Dey, 82 Iowa 312; State v. Fairmont Creamery Co. of Neb., 153 Iowa 702; Lewis’ Sutherland, Statutory Construction, Secs. 82 and 83 (2d Ed.). We are of the opinion that the act is not unconstitutional. ~
3. Elections: conduct of elections: voting machines: separate ballot on public measures. 2. It is next contended by appellants that it was incumbent upon the officials having charge of the election in question to provide the voters with the voting machines heretofore adopted and ordered for use in eleclions in the voting precincts of Polk County by virtue of the resolution of the board of supervisors theretofore adopted m accordance with Section 1137-a8 of the Code Supplement, 1913. It should be stated that no officers were voted upon or elected at the so-called election in question.
It is contended by defendants that Sections 1137-a7 to 1137-a27 of the Code Sup., 1913, providing for the use of voting machines ‘ ‘ at all state, county, city, town, primary and township elections hereafter held in the state of Iowa” apply only to elections of officers. Section 1137-a27 provides:
“All of the provisions of the election law now in force *670and not inconsistent with the provisions of -this act shall apply with full force to all counties, cities, and towns adopting the use of voting machines. Nothing in this act shall be construed as prohibiting the use of a separate ballot for constitutional amendments and other public measures.”
The last clause of this section expressly authorizes the use of the separate ballot in submitting “other public measures”, when the voting is by voting machine. This bill expressly comes under this head.
4. Elections: conduct of election: mistakes of election officials: effect. Statutes prescribing the mode of proceeding of public officers are regarded as directory unless there is something in the statute which shows a different intent. In the instant ■ case, the electors were not to blame for the failure of the officers to provide voting machines and booths; but the mistakes, if any, , -i rj ,-t {\n . -i -, i • were those oi the officials. Under such cireumstanees, prejudice must Joe shown in order to defeat an election fairly held. Kinney v. Howard, 133 Iowa 94, 103.
Legislative restrictions upon the'exercise of the right of suffrage are enforced by the courts without hesitation to the very letter, so long as they relate to matters within the control of the individual voter. But, with respect to regulations regarding the conduct of others, the effort is to seek such a construction of the law as will accomplish, rather than defeat, the expressed wishes of the people. Peabody v. Burch, (Kan.) 89 Pac. 1016.
It is the duty of the court to sustain an election authorized by law if it has been so conducted as to give a free and fair expression of the popular will and the actual result thereof is clearly ascertained.
In the absence of fraud, where ah election appears to have been fairly and honestly conducted, mere irregularities in the conduct of the election will not invalidate it, where it does not appear that the result was affected, although the circumstances may be such as to subject the officers to pun*671ishment. 15 Cyc. 316, 372; Dishon v. Smith, 10 Iowa 212; State ex rel. Smith v. Burbridge, (Fla.) 3 So. 869; Cook v. State, (Tenn.) 16 S. W. 471; Altgelt v. Callaghan, (Tex.) 144 S. W. 1166; Lehigh Sewer P. & T. Co. v. Inc. Town of Lehigh, 156 Iowa 386.
An election will not be declared void because the arrangement of the polling place, manner of placing booths, etc., was not according to law. Conaty v. Gardner, (Conn.) 52 Atl. 416; Moyer v. Van de Vanter, (Wash.) 41 Pac. 60; Altgelt v. Callaghan, supra. Our own cases are to the same effect. See State v. Bernholtz, 106 Iowa 157; Cook v. Fisher, 100 Iowa 27; Lehigh, etc., Co. v. Inc. Town of Lehigh, 156 Iowa at 396. These cases also have a bearing upon the registration and voting booths proposition in other paragraphs of this opinion.
5. Elections: conduct of election: city election: order of board of supervisor. Section 1137-a8 provides:
“Hereafter the board of county supervisors of any county, or the council of any incorporated city or town in the state of Iowa may, by a two-thirds vote, authorize, purchase, and order the use of voting machines in any one or more voting precincts within said county, city, or town, until' otherwise ordered by said board of county supervisors or city or town council.”
The petition alleges that:
' ‘ ‘ The board of supervisors of the county of Polk and state of Iowa, in which the said city of Des Moines is located, had . ordered the use of voting machines in all voting precincts within said county, including the precincts in the said city of Des Moines in accordance with the provisions of Section 1137-a8 of the Code Supplement and had provided voting machines therefor and in said election . . . said voting machines were not used”, etc.
Under this statute, the board of supervisors was not to have control over the use of voting machines at any city election. An election called by the city for some special city *672purpose is done under the authority and control of the city council, and is not subject to a resolution and order of the board of supervisors.
6. Elections: conduct of elections: nonfatal irregularities: failure to furnish election booths. 3. No voting booths were furnished or used in the election in question. It was stipulated that the city of Des Moines was without booths for use at the special election in question; that the city clerk was not furnished with booths to be used by the several precincts of the city. The allegation and claim of plaintiff with respect to the interference by judges of election are based upon the fact that in at least one instance one of the judges of election, without request from-a voter presenting himself to vote, opened the ballot containing the proposition of the establishment or non-establishment of the municipal courts in the city of Des Moines, and stated to the prospective voter: “If you are opposed to the present system of justices of the peace and police court, which you are, you will vote ‘yes,’ ’’indicating on the ballot the place where he should mark the same.
Appellant’s next contention is that, by virtue of the statutes, particularly Section 1113, it was incumbent upon the mayor and clerk to provide the necessary supplies and equipment for the holding of elections, including the booths for screening the voter while marking his ballot, and provide for the secrecy in such marking so that there could be no interference or influence upon a voter while exercising the right of suffrage.
Much that has been said in a prior division of the opinion in regard to voting machines is applicable to the point now under consideration in regard to the failure to furnish booths, and the cases cited on that proposition also have a bearing here, as do the cases on the question of1 registration.
In Hayes v. Kirkwood, (Cal.) 69 Pac. 30, in regard to the manner of placing election booths, it being claimed that the law in respect thereto had not been complied with, it was said:
*673“But in the case at bar it sufficiently appears that nothing prejudicial to the rights of anyone resulted from the irregularities and omissions complained of, and there is .nothing to warrant the court in defeating the will of innocent voters. It must be remembered that neither the voters nor those voted for have any control over the officers of election, and to upset an election because such officers have failed .to strictly comply with the law, where it appears that no harm was done thereby, would be to encourage irregularities committed for the very purpose of invalidating elections.”
In Perry v. Hackney, (N. D.) 90 N. W. 483, it was held that the failure to provide the booths as required by the statute did not necessarily destroy the secrecy of the ballot and render the election void, and that the provisions of the statute were directory.
In the Altgelt case, supra, it was said:
“The provision of the law in regard to voting booths is •for the purpose of obtaining secrecy of ballot and is peculiarly for the benefit of the voter, and, while the law in regard to voters’ preparing their ballots in the booths should be enforced, the failure to do so would not invalidate the votes of those not using the booths.”
In the Moyer case, supra, it was held that the fact that election officers failed to have booths erected which complied with the law was a mere irregularity and insufficient.to vitiate the election. See Kinney v. Howard, supra; Murphy v. City of Spokane, (Wash.) 117 Pac. 476; Short v. Gouger, (Texas) 130 S. W. 267. In the last case, the ballots were printed on paper so thin that the marts thereon were seen through it. See, also, McGrane v. County of Nez Perce, (Idaho) 112 Pac. 312; Dishon v. Smith, supra; State ex rel. Walklin v. Shanks, (S. D.) 125 N. W. 122.
We are of the opinion that the election in question was not invalidated by the failure to use voting machines or booths.
*6747. Elections: right of suffrage: sex discrimination: " increasing tax levy." 4. The next proposition relied upon by appellants is that women were allowed to vote, and that they were not, under the law, entitled to do so. The position of appellants is that the question is one of increasing the tax levy, within the contemplation of Section 1131 of 4he Code, 1897. They contend that the question of increasing the tax levy as contemplated by that section must either be one that directly, by virtue of the language of the proposition itself, confers upon the city council or the taxing body additional powers to do that which will require the expenditure of additional funds with respect to the tax levy than they theretofore possessed, or such that, by reason of its relation to the proposition as submitted, the adoption of the proposition will confer such authority, and they cite: Coggeshall v. City of Des Moines, 138 Iowa 730; Youngerman v. Murphy, 107 Iowa 686. The last case was referred to and distinguished in the Coggeshall case. They contend also that what the legislature meant by the language, “or on the question of increasing the tax levy”, as used in Section 1131, Code, 1897, is such a question as the statute in terms provides for by way of a direct proposition. Such statutes increase the tax levy for specific purposes, and appellants say that many instances of this kind can be found in the statute, citing Code Sections 443, 759 and 760, and that it is on questions such as these that Section 1131 contemplates that women shall be entitled to vote. Without quoting Section 1131 in full, it provides that at elections where women may vote, no registration of the women shall be required, and provides for separate ballot boxes, and the part material to the present inquiry is:
“The right of any citizen to vote at any city, town or school election, on the question of issuing any bonds for municipal or school purposes, and for the purpose of borrowing money, or on the question of increasing the tax levy, shall not be denied or abridged on account of sex.”
*675The statute as first adopted (Chapter 39, 25th General Assembly) read “or for the purpose of increasing the tax levy”.
On the other hand, it is contended by appellees that by the terms of the act creating the municipal court an increase in the tax levy necessarily follows. This'act in part is Code Supplemental Sup., 1915, Sections 694-c47, 694-c48 and 694-c49. They also cite and rely upon the Coggeshall case.
It is not alleged nor claimed by appellants that any of the provisions of the Constitution are violated by any of the sections of the statute cited. The Coggeshall case may not be directly in point, and there may be some discussion in that case not necessary to meet the point there decided, yet the reasoning there has a bearing in the instant ease. It is manifest that by enacting Section 1131 of the Code the legislature intended to give some rights to women or extend their rights. The statute ought not to be given a too narrow or strict construction which would defeat the right of the women to vote, but rather a liberal construction in order that the purpose of the legislature may be carried out. In the Coggeshall case, the question was not whether a tax in any certain amount should be levied, but whether $350,000 should be raised by the levy of a tax, or the sale of bonds. The discussion in that case is that it is not necessary to specify the precise amount of bonds or tax. So in the instant ease, under the act of the legislature and this vote, the city is authorized to establish these courts and do all the things necessary to put them in operation. It is useless to quibble about it; this vote carried out would increase the tax levy. In fact, though it is not suggested in argument, the petition in the Younker case alleges:
“Par. 8. That in order to carry out the intention and purpose of the commissioners as aforesaid and the council as aforesaid, it will be necessary to increase the levy for vtaxes within and for the city of Des Moines, Iowa.”
*676The allegation in the petition m the Anderson case is not quite as broad, perhaps. In Par.. 9 thereof, it is alleged that the defendants:
“Intend and are about to expend public moneys to provide for the establishing .of said court, including the books, records and equipment therefor, and intend to and are about to vote public moneys to pay salaries, judges, clerks, bailiffs and other attaches of said court, and intend to and are about to expend public moneys incident to holding an election of judges and other attaches of said court, as contemplated by Sections 694-cl to e51 of the Supplemental Supplement to the Code of Iowa, 1915.”
"We shall see later on in the opinion that, if such money may be and is so spent, it must be replaced by the levy of other taxes, and that it is conceded in the stipulation of facts that the city has no funds on hand to spend for such purposes. This being so, if the municipal courts are established, it will be necessary to levy taxes to provide for them.
On the face of the act itself, the city may be and is authorized* by the vote of the people at the election in question to do the things which will necessarily increase the tax. The section of the Code in question means that, where taxation is. a burden and where property of women is burdened with such tax, as is the property of men, then the women have a right to be heard and to vote on such propositions. It may be that the city is not compelled to establish these courts, a point which we do not determine. The question of the right of the women to vote does not depend upon the question as to whether they are in fact established. The city is at least authorized by thfe vote, under the act of the legislature, to do so, and, if it does, this will, as stated, necessarily increase the tax levy. It would not do to say that women may vote if a city hall is built, as in the Coggeshall case, or if, as here, municipal courts are established, but that, if the city hall is not built or the courts not established, though the city is authorized to do so, the vote is for that reason illegal.
*677Nor do we think it material to consider evidence as to how much profit, if any, there might be by establishing or failing to establish such courtsl If the city had money on* hand to furnish court rooms and pay the other expenses in carrying out this act and the vote, and would have the right to do so, it would be necessary to make a new levy to take the place of money so expended. But it is stipulated that the city has no funds on hand. A majority of the court is of the opinion that the referendum vote on the question of establishing these courts, or the so-called election, is not invalidated because the women were permitted to vote.
We interpret the statute, as it is written; yet we may well keep in view the steady progress of our state legislation for many years toward the complete emancipation of woman from the disabilities and discriminations formerly imposed upon her by the law, until now the constitutional restriction which denies her entire equality at the polls is practically the last surviving badge of her supposed inferiority in personal, civil or civic rights. The legislature could not, at the time Section 1131 of the Code was enacted, constitutionally grant woman the right to vote for public officers, but it could allow her to vote upon such questions of public policy as might be submitted to popular referendum, and thus in some measure protect her own rights as a citizen and property owner. And this, we think, is what the statute attempts to do. That intent being apparent, the court should indulge in no refined distinctions to defeat the legislative purpose or to minimize its operation or effect. While the presence of woman at the polls is an innovation, which all do not view with equal equanimity or satisfaction, yet to my mind it is difficult to imagine any good reason why she who is man’s equal in other rights of person and property and has no less interest than he in good government and social order, should not equally with , him make her voice heard and her influence felt at the ballot box where all questions affecting the common good are put to their final test. When that time arrives, and equality in *678fact, as well as in name, is accomplished, may we not confidently expect an advanced standard of good citizenship and a more truly republican form of government?
8 Elections : registration: preparation of voting lists: irregularity of registrars: using wrong poll lists: effect. 5. Lastly, it is contended that the board of registers in the different precincts of the city failed in/the performance of their duties as defined by Sections 1079 and 1084 of the Code of 1897. It is conceded by both sides that the city of Des Moines is such a city as that the registration of voters is required, and it is conceded by the defendants that the statute requiring registration is mandatory, that an election without registration would be illegal; but they" contend that the manner, form and time within which registration officers must perform their duties are not mandatory, and a failure in these respects would not invalidate an election otherwise legally and properly held. As we understand it, they do not at this point contend that the referendum vote in question was not an election. Section 1084 of the statute is as follows:
“Sec. 1084. A new registry of voters shall be taken in each year of a presidential election. For all other state or municipal elections, general or special, the registers shall prepare a new registry book in each year, by copying from the poll book of the preceding general election all the names found therein, adding thereto those of all persons registered and voting at any subsequent election, which new registry book shall show all the facts of qualification of each voter as they appear on the last preceding registry book, which, when thus made up, shall be used at each election until a new registry book is prepared as required by law. Every person thus registered shall be considered as entitled to vote at any election at which said registry book may be used, unless his name shall be dropped by the correction of registration, as authorized by law.”
It is contended by appellants that the effect of the provisions of Section 1084 is to require a person who has registered *679in the manner set out in Section 1077 of the Code Sup. of 1913 to vote at all subsequent general elections, in order to maintain his status as a registered' voter, and, if he fails to vote at any such general election, then he is to clothe himself with that status by registering anew; that the same section also requires the making of a new registration each year, but obviates the necessity of every voter’s presenting himself for registration by permitting the copying of the names from the poll book of the preceding general election. The contention of appellants is that, unless the voter is registered as required by Section 1084, he is not a qualified voter, and that any such person voting would be an illegal voter, and his vote would be illegal. It is contended by appellants that the provisions of this statute were not complied with, nor were the provisions of Section 1079 of the Code, 1897, complied with, in that the registers, instead of making a new registry book from the poll book of the preceding general election, as required by statute, entered the names of persons who presented themselves in person and registered for the election of November 29, 1915, on the alphabetical lists used in the election of 1914; that in the preparation of the registry book of 1914 the law was not complied with, for that, in copying the names from the poll books of the preceding general election, the registers copied the names from the poll book of the preceding city election held in March of that year.
It is contended by plaintiffs that, in place of copying the names from the poll book of the preceding general election, the registers copied the names from the poll book of the preceding city election held in March of that year, so that in the election of November, 1914, the law was not complied with in regard to the registration of voters, nor was it complied with in the election in controversy in 1915. They say that there were only 2,931 new names added by personal registration for the election of November 29, 1915, and while these new names were not placed upon a new registry book as contemplated by Section 1084, still they concede that for the purposes of this *680ease such, voters were registered as contemplated by law and were entitled to vote, but that the others exercising the right of voting were not registered according to law, and therefore were not qualified voters. The record shows that over 9,000 men voted in the election on the proposition involved, and plaintiffs contend that more than 6,000 unregistered voters voted in said election, and that the failure of the registration officers to comply with the law will invalidate the entire election.
We should set out more fully here just what was done in regard to the registration books as shown by the record. It appears that the election in question on November 29th was the only election held in Des Moines subsequent to the general state election in November, 1914; that in preparation for the election in November, 1914, the registration board for the several precincts in the city of Des Moines proceeded as follows:
‘1 The poll book of the general municipal election held in March, 1914, Avas taken by the registers of the several pre-. cincts of the city and all of the names appearing on such poll book as having voted at the general city election of 1914 were copied into a book entitled ‘Judges’ alphabetical list of registered voters in the.....precinct of.....ward of the city of Des Moines, state of Iowa’, and in which book along the upper margin appears the folloAving, ‘Registration of voters, .......precinct.......ward, city of Des Moines, county of Polk, state of Iowa’, and where I say blank these books did have the precinct and ward in this blank. In the space below in the record just read’appears the following: In the first column, ‘Name’; next column, ‘Age’; next column, ‘Register Number’; next column, ‘Residence, street and number’; next column, ‘Nativity’; next column, ‘Color’; next column, ‘Term of residence in precinct’; next column, ‘Term of residence on street’; next column, ‘Term of residence at number’; next column, ‘Term of residence in county’; next column, ‘Term of residence in state’; next column, ‘Naturalized’; *681next in a double column, ‘Date of papers, month, day and year’; next column, ‘Court, county and state’; next column, ‘By act of Congress’; next column, ‘Qualified voter’; next is a double column with the heading, ‘Date of application for registration’, and..below that, ‘Month, day, year’; next column, ‘Last preceding place of residence’; next column, ‘Date of removal in within one year, month, day, year’; and the last column, ‘Signature’. -That at the beginning of each of these books from which I have just been reading are found the following certificates: ‘Certificate of attestation’, that is the heading; and ‘We,...............and............... the board of registration, ........... precinct........... ward, hereby certify that the foregoing names from No...... to No......are a true copy of the registration list. Witness our hands this.........day of..................., 1914. ’ Seal. Space for signature. Seal. Space for signature; followed by the term ‘Board of Registration’. There are in each book four of such blanks. That in addition to the lists or book or whatever it may be termed, just referred to, what is designated as a hang-out registration book was also prepared by the registers, the book on the outside being designated as ‘ Ilang-out registration book,.........precinct of......... ward city of Des Moines ’. • Then a copy of section 1135 of the Code of Iowa. Inside of this sheet called ‘Hang-out book’, in addition to being lettered alphabetically arranged, there is the following data or information: ‘Registration of voters-........precinct........ward city of Des Moines, county of Polk, state of Iowa’;- and the balance of the printed matter appearing in the ‘Hang-out book’ being exactly similar in words and figures to that read from the ‘Judges’, alphabetical list’. That said alphabetical list, when so made up, contained all of the_ names of the voters of the city of Des Moines whose names appeared on the poll books of the regular city election for 1914,. and names of all persons who appeared and were registered by the registration board just prior to the general election in 1914. That in making up said alphabetical list *682the registers after taking all of the names of qualified electors and writing them in the alphabetical list and hang-out list, and registration book, then met and checked over the lists for the names of voters who had changed their residence from one precinct to another, and in all cases where such change had been made the registers issued what is known as a ‘ Certificate to strike off names of voters that have changed their voting precinct’. These certificates were made up and exchanged, and from them the alphabetical lists were corrected. That the several boards of registers in preparing for the 1914 regular state election entered the names of all persons who appeared and were qualified for registration for the election of 1914 in the original registration book which was made in 1912, such names .all being in addition to the names already appearing in said registration book and that no names of voters were copied from the poll books used at the general city election in 1914 into the original registry book of 1912, or registry book that was prepared for use for 1912, 1913, 1914, 1915. That in preparing the alphabetical list and hang-out book for the special election in question in this controversy, the judges ’ alphabetical list of registered voters which has already been referred to was used, and under the names appearing in that book as registered voters for 1914 there was added all of the names of persons who were registered on the three days fixed by law just preceding said special election, so that the judges ’ alphabetical list and the hang-out book which was used for the special election on November 29, 1915, contained all of the- names that the judges ’ alphabetical list for the general election of 1914 contained, and in addition thereto the names of the newly registered voters for the special election in question. That the total number of newly registered voters for the special election in question- was 2,931.
“It appears also that prior to the election held in November, 1912, an original register of voters was duly and properly made up, and the names of the voters registered in a book entitled ‘Original register of voters in the........precinct *683of........ward of the city of Des Moines, state of Iowa, for the years 1912,1913,1914, and 1915 ’, said register book having printed on the inside of the cover the form of oath required by the statute, the certificate of appointment by the city clerk, and the oath of the registers. That in addition to the printed matter just referred to the book was ruled in column, and at the top of each page is found exactly the same data, the same headings, and the columns as is found in the so-called ‘judges’ alphabetical list’, and for the purpose of this record and the ruling on the demurrer, the three books hereinbefore referred to, ‘The original register of voters’, ‘The judges’ alphabetical list’, and ‘The hang-out registration book’ used in the first precinct of the third ward at the special election in question may be marked as exhibits and considered in evidence.
‘ ‘ That no other registration books of any kind were made or prepared by the registers for use at elections in the city of Des Moines subsequent to 1912, except the three exhibits above referred to, and similar books and lists for the other precincts of the city.”
It appears that at the election held on November 29,1915, at least 89 persons voted whose names appeared on the alphabetical list before referred to, but who did not vote at the 1914 election, and whose names did not appear upon the poll books of the election held in November, 1914. It is enough to say in regard to these 89 votes that it is not alleged in the petition, nor does it appear anywhere in the record, how these 89 voted. They may have all voted against the proposition, and in that case there could be no prejudice.
It must be admitted from this record that there was not a strict observance of the registration laws by the registration officers. But it is clear that such officers attempted to provide a means for ascertaining the citizens who shall be entitled to vote, and this is the purpose of the registration laws. It is not claimed that there was any fraud or corruption on the part of any of the election officers. A registration of some sort was had and new names were added to the lists contained in *684prior poll books, and we think that there was a substantial compliance with the statute in so far as to ascertain and furnish a list of voters entitled to vote. So that, even if the officers whose duty it was to prepare the poll books and the voting lists did not strictly follow the statute, the voters were in no manner to blame, and they should not be deprived of their right to vote because of some mistake of the registration officers. It ought not to be the law that each voter about to register, or who is entitled to have his name brought forward on a new list, must, at the peril of losing his right to vote, take an attorney with him to see that the registration officers perform their duty. We fail to see how anyone was prejudiced by the error, if any, of the registration officers.
In People ex rel. Johnson v. Earl, (Colo.) 94 Pac. 294, it was claimed that a certain election was illegal • because the registration lists used at the election were not made within the time limited by law, through the fault of the registration officers, and that as a result a large number of electors of the city were deprived of the right of registration, and the right to cast votes at the election. In that case the court said:
‘ ‘ Statutes prescribing the manner, form, and time within which public officers are required to discharge public functions are regarded as directory, unless there is something in the statute which shows a different intent. Hence, as a general rule, statutes prescribing the power and duties of registration officers should not be so construed as to make the right to vote by registered voters dependent upon a strict observance by such officers of all the minute directions of the statute in the preparation of registration lists, and thus defeat the constitutional right of suffrage, without the fault of the elector; for, if an exact compliance by these officers in matters of manner, form, and time shall be held to be essential to the right of the elector to vote, elections would often fail, and electors would be deprived, without their fault, of the opportunity to vote. . . . The rule is well established that those requirements of a statute which are manda*685tory must be strictly construed, while those requirements which are directory should receive a liberal construction, to the accomplishment of the intent and purpose of the law. Those requirements are mandatory which affect the results or merits of the election. Others are directory.”
The rule is stated in Oyc. thus:
“Statutes prescribing the mode of proceeding of public officers are regarded as directory unless there is something in the statute which shows a different intent. Hence, as a general rule, a statute prescribing the powers and duties of registration officers should not be so construed as to make the right to vote.by registered voters depend upon a strict observance by the registrars of all the minute directions of the statute in preparing the voting list, and thus render the constitutional right of suffrage liable to be defeated, without the fault of the elector, by the fraud, caprice, ignorance, or negligence of the registrars; for if an exact compliance by these officers with all statutory directions should be deemed essential to the right of an elector to vote, elections would often fail, and electors would be deprived without their fault of an opportunity to vote.” 15 Cyc. 807 (H.).
The cases cited in paragraphs of the opinion in regard to voting machines and booths also bear upon this proposition. Although, as stated, there were some irregularities on the part of the registration officers, we are of opinion that under the record such irregularities were not such as to invalidate the election. We have noticed all the points relied upon by appellants and oiir conclusion is that the judgments of the trial court in sustaining the demurrers to the petition in both eases were right, and such judgments are — Affirmed.